DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed October 18, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-13, 15, 18-29 and 54 are currently pending.  Claims 14, 16-17 and 30-53 are cancelled.  Claims 13, 15 and 18-29 are withdrawn.  Claim 1 is currently amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-5 depend directly from claim 1.   Claim 1 recites the DMSO concentration ranges from between about 0.1% to about 50%.  Claim 3 recites the volume of DMSO “is greater that about 2%”, which encompasses volumes greater than 50%, e.g. 51-100%.  Claim 4 recites the volume of DMSO is “greater than about 5%”, which encompasses volumes greater than 50%, e.g. 51-100%.  Claim 5 recites the volume of DMSO is “greater than about 10%”, which encompasses volumes greater than 50%, e.g. 51-100%.  Each of the limitations recited in claims 3-5 include volumes of DMSO that exceed 50%, which are outside the range recited in claim 1, and therefore fail to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
Rejection Withdrawn
RE: Rejection of Claim(s) 1-7, 9, 11-12 and 54 under 35 U.S.C. 102(a)(1) as being anticipated by Li:
Cyprinus carpio, L.).  Therefore, due to the claim amendments, the rejection under 35 U.S.C. 102(a)(1) has been withdrawn.  However, the amendment has necessitated a new ground of rejection in view of an updated prior art search.

Claim Rejections - 35 USC § 103
Rejections Withdrawn
RE: Rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Li, in view of Kurokura;
Rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Li, in view of Babiak:
As set forth above, due to the claim amendments the cited reference to Li has been withdrawn.  However, the amendment has necessitated a new ground of rejection in view of an updated prior art search.

New ground(s) of Rejection, necessitated by Amendment
Claims 1-8, 10-12 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al., (WO 2018/065491, published 12 April 2018; see PTO-892) (“Jorgensen”), in view of Lange et al., (US 2011/0293576; see PTO-892) (“Lange”), Kawamoto et al., (Brain Research, 384 (1986) 84-93; see PTO-892) (“Kawamoto”), and Zhao et al (Cell and Tissue Research (2018) 371:1-6; see PTO-892), as evidenced by Baxter Healthcare (Plasma-Lyte A Injection pH 7.4, retrieved from the internet; see PTO-892) (“Baxter”). 
Jorgensen is directed to methods for preserving stem cells, e.g. neural stem cells, with a cryopreservation medium (Abstract and page 16, line 18).   
Regarding claim 1, Jorgensen teaches the cryopreservation medium comprises a solution of recombinant serum albumin, a cryopreservant, and an ionic buffer. The ionic buffer consists of an aqueous solution of electrolytes, for example wherein the electrolytes are selected from the group consisting of sodium ions, potassium ions, magnesium ions, chloride ions, the ionic buffer mimics human physiological plasma. The ionic buffer may be an isotonic solution that contains, per 100 mL, about 526 mg of Sodium Chloride, USP (NaCl); about 502 mg of Sodium Gluconate; about 368 mg of Sodium Acetate Trihydrate, USP; about 37 mg of Potassium Chloride, USP (KCl); and about 30 mg of Magnesium Chloride, USP, such as an isotonic buffer that is equivalent to Plasmalyte®. (Page 11, lines 11-27).  Jorgensen further teaches the cryopreservent includes dimethyl sulphoxide (DMSO) in an amount of 10% +/- 5% (corresponds to a range of 5-15%). (Page 13, lines 10-17). 
As to Jorgensen’s teaching that the preservation composition includes the protein albumin, it is noted that claim 1 employs the transitional phrase “comprising” and the phrase “consisting of” appears in the body of the claim.  Therefore, when the phrase “consists of” appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). In the instant case, the additional component of albumin is not excluded as the claims are currently written.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, in preparing a cryopreservation composition, to prepare an aqueous solution that consists of DMSO and Plasmalyte®.  Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Thus, Jorgensen’s disclosed preservation composition reads on “an aqueous solution consisting of between about 0.1% to about 50% by volume dimethyl sulfoxide (DMSO); and one or more soluble salts of: sodium, potassium, calcium, magnesium, or other monovalent or divalent metal cationic salts”, thus meeting the limitation of claim 1.
It is noted that Jorgensen’s disclosed aqueous preservation solution is employed for the preservation of biological materials, e.g. stem cells.  Given the composition comprises aqueous (liquid) solutions and the composition is not preserved by drying methods (see Specification paragraph [003]), but maintained in an aqueous composition, Jorgensen’s disclosed composition reads on “A wet-preserved tissue composition”, thus meeting the limitation of claim 1.
Although Jorgensen teaches preservation of neural stem cells for subsequent differentiation to neurons (page 15, line 10), Jorgensen does not further teach whether Ionic composition of the storage medium, page 88).   Thus, Kawamoto has established that cryopreservation of neurons, in an aqueous solution that consists of an ionic medium and DMSO was well-known in the art.
Zhao recognizes that neural stem cells are the stem cells that give rise to the nervous system, i.e. nerve tissue, and neurons are the first tissue type to arise from the resident neural stem cells. (Summary, page 1; NSCs in development, left column, page 2). Zhao further recognizes that even in adults, neurons arise from resident neural stem cells (NSCs in the adult brain, left column, second paragraph, page 3). Thus, it is reasonable to consider that Kawamoto’s preserved neurons comprise neural stem cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kawamoto’s neurons, and the resident neural stem cells, as the preserved biological material of Jorgensen.
 The person of ordinary skill in the art would have been motivated to preserve neurons, as taught by Kawamoto, for the predictable result of successfully providing long-term storage of neurons, and their resident stem cells, since doing so would provide immediately available neurons for in vitro investigations, as well as for therapeutic studies.
The skilled artisan would have had a reasonable expectation of success in substituting neurons in the composition of Jorgensen, because Kawamoto has shown 
Regarding claims 2-5 and 12, Jorgensen teaches the volume of DMSO is provided in an amount of 10% +/- 5% (corresponds to a range of 5-15%). (Page 13, lines 10-17). Thus, the claimed concentrations overlap the prior art range.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 6 and 12, Baxter evidences that Plasma-Lyte provides 140 mEq/L of sodium cation (correlates to 140 mM). Thus, Jorgensen’s disclosed Plasmalyte® meets the limitations of claims 6 and 12.
Regarding claims 7, 8 and 54, Jorgensen teaches Plasmalyte provides 526 mg/100 mL of sodium chloride (5.26 g/L of sodium chloride) and provides about 37 g/100 mL of potassium chloride (0.37 g/L of potassium chloride), thus meeting the limitations of claims 7, 8 and 54.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 10, as to the claimed range of magnesium chloride, Jorgensen teaches Plasmalyte provides about 30 mg/100 mL of magnesium chloride (0.3 g/L of magnesium chloride). Jorgensen does not further teach the magnesium chloride ranges from about 0.09 g/L to about 0.11 g/L. Although Jorgensen does not specifically teach the magnesium chloride ranges from about 0.09 g/L to about 0.11 g/L 9, a prima facie case of obviousness exists where the claimed ranges and prior art Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05).
It is additionally noted that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 11 and the limitation that the soluble sodium salt include between about 0.2 g/L to about 0.8 g/L sodium bicarbonate, it is noted that Jorgensen’s teaching at page 11, lines 11-27 does not further teach the sodium salt is provided as sodium bicarbonate at a concentration ranging from about 0.2 g/L to about 0.8 g/L.  
As discussed above, regarding claims 6 and 7, Jorgensen renders obvious providing sodium salt in the electrolyte solution, such as about 368 mg/ 100mL (0.368 g/ 100 mL) of Sodium Acetate Trihydrate.  Jorgensen further teaches the cryopreservation media can include any suitable salt, such as bicarbonate, and the salts are salts of monovalent or divalent metals. (Page 80, lines 1-27).
Although Jorgensen does not further teach the sodium salt is provided as sodium bicarbonate at a concentration ranging from about 0.2 g/L to about 0.8 g/L, Jorgensen teaches the electrolytes are provided at concentrations that would mimic physiological conditions of plasma. (Page 11, lines 15-20).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amounts of sodium bicarbonate as a .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen, in view of Lange, Kawamoto and Zhao, as evidenced by Baxter, as applied to claims 1-8, 10-12 and 54 above, and further in view of Sanders et al., (The Degeneration and Re-Innervation of Grafted Nerves, Journal of Anatomy, (1942) Vol. 76, Part 2, pages 143-166; see PTO-892) (“Sanders”), as evidenced by Baxter Healthcare (Ringers Solution for Infusion, March 13, 2017, retrieved from the internet; see PTO-892) (“Ringers”).
Regarding claim 9 and the limitation that the soluble salt of calcium include between about 0.1 g/L to about 0.3 g/L of calcium chloride, it is noted that Jorgensen’s teaching at page 11, lines 11-27, does not teach the ionic buffer contains about 0.1 g/L to about 0.3 g/L of calcium chloride.  However, it is noted that Jorgensen further teaches the cryopreservation media can include cations, such as calcium, and balancing anions, such as chloride. (Page 113, lines 36-37 to page 114, lines 1-3).
It is further noted that Sanders is directed to storage of nerve grafts and teaches the nerve grafts can be stored in Ringer’s solution (electrolyte solution). (Page 153, third paragraph).  Ringers evidences that Ringer’s solution contains calcium chloride at a concentration of 0.3 g/L (2. Qualitative and quantitative composition, page 1 of 8).

The person of ordinary skill in the art would have been motivated to modify the composition of Jorgensen to include calcium chloride at a well-known concentration of 0.3 g/L, which is known for use in storing nerve grafts, as taught by Sanders, for the predictable result of successfully providing known electrolytes for the preservation of nerve tissue, thus meeting the limitation of claim 9.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Sanders because each of these teachings are directed at the preservation and storage of nerve tissue.

Double Patenting

Rejection Maintained
Rejection of Claims 1-12 and 54, on the ground of nonstatutory double patenting as being unpatentable over claims 42-43, 49-52 and 56-57, of copending Application No. 16/898,224:
The rejection has been updated in view of Applicant’s claim amendments.
Claim 42 of Co-pending ‘224 recites the following method:
A method comprising: 
	removing a preserved tissue from a liquid preservation solution comprising: 
	between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); 	and 	
	one or more soluble salts, wherein the one or more soluble salts provide 	one or more of: 
	between about 43 mM and about 2.6 M sodium cation, 

	between about 0.9 mM and about 2.7 mM calcium cation, and/or 
	between about 0.945 mM and about 1.2 mM magnesium cation; 	and 4Application No.: 16/898,224 Attorney Docket No.: 00262-0017-01000 reducing the amount of DMSO within the preserved tissue to an amount at or below a predetermined threshold.


Although Co-pending ‘224 does not specify the tissue is nerve tissue, it is noted that claim 44, which depends from claim 42, claims the tissue is nerve tissue.
Thus, claim 44 of Co-pending ‘224 does render obvious nerve tissue, that is, claim 44 of Co-pending ‘224 teaches the limitation required by the current claims and as this limitation is found in one reference it is held that nerve tissue is within the scope of Co-pending ‘224, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to include nerve tissue.
Thus, Co-pending ‘224 claim 44 encompasses a composition comprising nerve tissue and an aqueous solution composition that contains between about 0.1 % to about 50% by volume dimethyl sulfoxide (DMSO); 	and 
	one or more soluble salts, wherein the one or more soluble salts provide 	one or more of: 
	between about 43 mM and about 2.6 M sodium cation, 
	between about 2.7 mM and about 5.4 mM potassium cation, 
	between about 0.9 mM and about 2.7 mM calcium cation, and/or 
	between about 0.945 mM and about 1.2 mM magnesium cation.
The composition of Co-pending ‘224 claim 44 is a species of instant claim 1 and thus anticipates the composition of instant claims 1-6 and 12.

Co-pending ‘224 claims 49-52 further claim specific concentrations of DMSO, thus anticipating instant claims 1-5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Remarks

Section 102 Rejections:
As set forth above regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Li, this rejection has been withdrawn due the amendment of claim 1 to now require nerve tissue. The newly amended limitations are addressed above under the new ground of rejection.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Li have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Section 103 Rejections:
It is noted the following rejections have been withdrawn: 

Claim 10 as being unpatentable over Li, in view of Babiak.
As set forth above, due to the claim amendments the cited reference to Li has been withdrawn.  Therefore, the rejections of claims 8 and 10 are also withdrawn.  The newly amended limitations are addressed above under the new ground of rejection.
Applicant’s arguments with respect to the rejection of claims 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting Rejection:
No Terminal Disclaimer has been filed at this time.  Therefore, the rejection is maintained.

Rejoinder:
As to Applicant’s remarks regarding Rejoinder of withdrawn method claims (claim 13, 15 and 18-29, Invention Group II), as discussed at Applicant’s remarks (pages 16-17), Applicant’s remarks have been fully considered, but are not found persuasive because Applicant’s election of invention Group I (composition claims) was made without traverse as noted in the Office action mailed December 16, 2020 (page 2).  As noted in the Formal Matters section above, claims 13, 15 and 18-29 are withdrawn from further consideration as being directed to a non-elected invention.


Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633